UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (x) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-22849 Onstream Media Corporation (Exact name of registrant as specified in its charter) 65-0420146 (IRS Employer Identification No.) Florida (State or other jurisdiction of incorporation or organization) 1venue, Pompano Beach, Florida 33069 (Address of principal executive offices) 954-917-6655 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X) No ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes (X) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “non-accelerated filer” and “smaller reporting company” defined in Rule 12b-2 of the Exchange Act. Large accelerated filer ( ) Accelerated filer ( ) Non-accelerated filer ( ) (Do not check if a smaller reporting company) Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ( ) No (X) Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of May 10, 2013 the registrant had issued and outstanding 16,100,744 shares of common stock. 1 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION PAGE Item 1 - Financial Statements Unaudited Consolidated Balance Sheet at March 31, 2013 and Consolidated Balance Sheet at September 30, 2012 4 Unaudited Consolidated Statements of Operations for the Six and Three Months Ended March 31, 2013 and 2012 5 Unaudited Consolidated Statement of Stockholders’ Equity for the Six Months Ended March 31, 2013 6 Unaudited Consolidated Statements of Cash Flows for the Six Months Ended March 31, 2013 and 2012 7 –8 Notes to Unaudited Consolidated Financial Statements 9 – 71 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 72– 98 Item 4 - Controls and Procedures 99 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 100 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 100 Item 3 – Defaults upon Senior Securities 100 Item 4 – Removed and Reserved 100 Item 5 – Other Information 100 Item 6 - Exhibits 101 Signatures 101 2 CERTAIN CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING INFORMATION Certain statements in this quarterly report on Form 10-Q contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These risks, uncertainties and other factors include, but are not limited to, our ability to implement our strategic initiatives (including our ability to successfully complete, produce, market and/or sell the DMSP and/or MP365 and/or our ability to eliminate cash flow deficits by increasing our sales), economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors affecting our operations and the fluctuation of our common stock price, and other factors discussed elsewhere in this report and in other documents filed by us with the Securities and Exchange Commission from time to time. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of March 31, 2013, unless otherwise stated. You should carefully review this Form 10-Q in its entirety, including but not limited to our financial statements and the notes thereto, as well as our most recently filed 10-K. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. Actual results could differ materially from the forward-looking statements. In light of these risks and uncertainties, there can be no assurance that the forward-looking information contained in this report will, in fact, occur. For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. When used in thisQuarterly Report, the terms "we", "our", and "us” refers to Onstream Media Corporation, a Florida corporation, and its subsidiaries. 3 PART I – FINANCIAL INFORMATION Item 1 - Financial Statements ONSTREAM MEDIA CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, September 30, (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 314,705 $ 359,795 Accounts receivable, net of allowance for doubtful accounts of $206,299 and $195,737, respectively 2,212,072 2,357,726 Prepaid expenses 297,214 293,294 Inventories and other current assets Total current assets 2,967,705 3,156,974 PROPERTY AND EQUIPMENT, net 3,146,720 2,841,115 INTANGIBLE ASSETS, net 757,127 277,579 GOODWILL, net 10,558,604 10,146,948 OTHER NON-CURRENT ASSETS Total assets $ 17,566,371 $ 16,568,831 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 1,743,499 $ 1,634,110 Accrued liabilities 1,465,724 1,398,668 Amounts due to directors and officers 281,606 669,697 Deferred revenue 71,024 138,856 Notes and leases payable – current portion, net of discount 2,349,839 1,650,985 Convertible debentures – current portion, net of discount 387,531 407,384 Total current liabilities 6,299,223 5,899,700 Accrued liabilities – non-current portion 293,622 - Notes and leases payable, net of current portion and discount 782,438 189,857 Convertible debentures, net of current portion and discount 580,128 801,844 Detachable warrant, associated with sale of common/preferred shares - 81,374 Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Series A-13 Convertible Preferred stock, par value $.0001 per share, authorized 170,000 shares, zero and 17,500 issued and outstanding, respectively - 2 Series A-14 Convertible Preferred stock, par value $.0001 per share, authorized 420,000 shares, zero and 160,000 issued and outstanding, respectively - 16 Common stock, par value $.0001 per share; authorized 75,000,000 shares, and issued and outstanding, respectively 1,609 1,289 Common stock committed for issue – 3,950,000 and zero shares, respectively 395 - Additional paid-in capital 144,087,135 141,199,626 Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ 17,566,371 $ 16,568,831 The accompanying notes are an integral part of these consolidated financial statements. 4 ONSTREAM MEDIA CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Six Months Ended March 31, Three Months Ended March 31, 2013 2012 2012 REVENUE: Audio and web conferencing $ 4,479,741 $ 4,262,637 $ 2,437,658 $ 2,250,936 Webcasting 2,594,731 2,938,070 1,216,419 1,438,116 DMSP and hosting 476,538 921,554 234,554 448,597 Network usage 1,007,965 949,115 480,598 469,670 Other 116,064 26,093 Total revenue 8,675,039 4,395,322 COSTS OF REVENUE: Audio and web conferencing 1,252,685 1,323,744 678,199 678,233 Webcasting 754,294 869,559 364,499 437,562 DMSP and hosting 68,886 461,734 36,307 221,940 Network usage 523,063 463,571 269,717 247,226 Other 36,787 17,734 21,294 Total costs of revenue 2,635,715 1,366,456 GROSS MARGIN 6,039,324 3,028,866 3,050,082 OPERATING EXPENSES: General and administrative: Compensation (excluding equity) 3,955,880 3,784,466 2,110,969 2,015,197 Compensation paid with common shares and other equity 1,417,570 321,803 1,279,311 95,196 Professional fees 794,099 1,146,523 388,086 540,288 Other 1,269,678 1,082,436 641,142 560,701 Depreciation and amortization 704,681 375,456 Total operating expenses 8,141,908 4,794,964 Loss from operations (2,102,584
